IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DAVID SEYMOUR,                              : No. 95 WAL 2022
                                            :
                   Respondent               :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
KAREN DEVINE,                               :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of August, 2022, the Petition for Allowance of Appeal is

DENIED.